TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00698-CR





George Bastian, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. 395-286, HONORABLE DAVID CRAIN, JUDGE PRESIDING





PER CURIAM

	Following his plea of no contest, appellant was found guilty of criminal trespass
by the county court at law.  Tex. Penal Code Ann. § 30.05 (West 1994). (1)  The court assessed
punishment at incarceration for five days.
	Appellant represents himself on appeal.  There is no statement of facts.  Appellant's
brief consists of a factual and procedural history of this prosecution, as seen from appellant's point
of view.  The brief does not contain points of error and otherwise fails to comply with the
requirements of rule 74.  Tex. R. App. P. 74.  Under the circumstances, we are presented nothing
for review.  Montalvo v. State, 846 S.W.2d 133, 136-37 (Tex. App.--Austin 1993, no pet.); Elam
v. State, 841 S.W.2d 937, 940 (Tex. App.--Austin 1992, no pet.).  
	The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Affirmed
Filed:   July 19, 1995
Do Not Publish  
1.        Amendments to section 30.05 subsequent to the offense are irrelevant to this cause.